                                       Case 3:14-cv-02324-WHA Document 190 Filed 08/31/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   RICHARD DENT, et al.,
                                  11                   Plaintiffs,                           No. C 14-02324 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   NATIONAL FOOTBALL LEAGUE,                             ORDER RE MOTIONS TO FILE
                                                                                             UNDER SEAL, DKT. NOS. 169, 174
                                  14                   Defendant.

                                  15

                                  16         Plaintiffs and defendant have moved to file under seal exhibits submitted in connection

                                  17   with plaintiffs’ motion for class certification and corresponding portions of their briefs

                                  18   referring to the exhibits.

                                  19         The public has “a general right to inspect and copy public records and documents,

                                  20   including judicial records and documents.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

                                  21   597 (1978). “This right is justified by the interest of citizens in keeping a watchful eye on the

                                  22   workings of public agencies.” Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178

                                  23   (9th Cir. 2006) (citation omitted).

                                  24         “Unless a particular court record is one traditionally kept secret, a strong presumption in

                                  25   favor of access is the starting point. A party seeking to seal a judicial record then bears the

                                  26   burden of overcoming this strong presumption by meeting the ‘compelling reasons’ standard.

                                  27   That is, the party must articulate compelling reasons supported by specific factual findings,

                                  28   that outweigh the general history of access and the public policies favoring disclosure, such as
                                       Case 3:14-cv-02324-WHA Document 190 Filed 08/31/21 Page 2 of 4




                                   1   the public interest in understanding the judicial process. In turn, the court must conscientiously

                                   2   balance the competing interests of the public and the party who seeks to keep certain judicial

                                   3   records secret.” Id. at 1178–79 (cleaned up).

                                   4         “What constitutes a compelling reason is best left to the sound discretion of the trial

                                   5   court. Examples include when a court record might be used to gratify private spite or promote

                                   6   public scandal, to circulate libelous statements, or as sources of business information that

                                   7   might harm a litigant’s competitive standing.” Ctr. for Auto Safety v. Chrysler Group, LLC,

                                   8   809 F.3d 1092, 1097 (9th Cir. 2016) (citations omitted).

                                   9         The compelling reasons standard applies to sealing of documents relating to class

                                  10   certification because “the motion at issue is more than tangentially related to the underlying

                                  11   cause of action.” Ctr. for Auto Safety, 809 F.3d at 1099.

                                  12         Requests to seal “must be narrowly tailored to seek sealing only of sealable material, and
Northern District of California
 United States District Court




                                  13   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). “Reference to a stipulation or

                                  14   protective order that allows a party to designate certain documents as confidential is not

                                  15   sufficient to establish that a document, or portions thereof, are sealable.” Civ. L.R. 79-

                                  16   5(d)(1)(A).

                                  17        1.       DKT. NO. 169.
                                  18         Plaintiffs have moved to file under seal the entirety of dozens of exhibits filed in support

                                  19   of their motion for class certification and portions of their brief referencing the exhibits

                                  20   because the NFL designated the exhibits confidential under the stipulated protective order in

                                  21   this case. Reference to a stipulated protective order is insufficient to establish that the

                                  22   documents are sealable. Civ. L.R. 79-5(d)(1)(A). The NFL has not filed a declaration in

                                  23   support of sealing.

                                  24         Therefore, the motion is DENIED.

                                  25        2.       DKT. NO. 174.
                                  26         Plaintiffs seek to maintain under seal the entirety of nearly every exhibit submitted by the

                                  27   NFL in opposition to the motion for class certification on the grounds that the exhibits contain

                                  28
                                                                                        2
                                       Case 3:14-cv-02324-WHA Document 190 Filed 08/31/21 Page 3 of 4




                                   1   (1) plaintiffs’ health information, (2) other players’ health information, and (3) plaintiffs’

                                   2   financial information.

                                   3         First, plaintiffs vaguely refer to the Health Insurance Portability and Accountability Act

                                   4   of 1996, Pub. L. No. 104-191, 110 Stat. 1936 (1996), in support of their request to seal

                                   5   references to players’ health information. HIPAA, however, does not protect against the

                                   6   disclosure of health information by the district court because the district court is not a health

                                   7   plan, a health care clearinghouse, or a health care provider. 45 C.F.R. § 164.104.

                                   8         Second, the motion is deniable on the ground that plaintiffs have failed to comply with

                                   9   the requirement that the request be narrowly tailored to seek sealing only of sealable material.

                                  10   Civ. L.R. 79-5(b). The requests are wildly overbroad because only small portions of the

                                  11   exhibits contain individually identifiable health information, but plaintiffs have requested to

                                  12   seal the entirety of the exhibits.
Northern District of California
 United States District Court




                                  13         This order finds as follows. The request to seal plaintiffs’ health information is DENIED

                                  14   because this matter goes to the heart of this case, is necessary for the public to understand the

                                  15   case, and plaintiffs have not articulated a compelling reason to overcome the strong

                                  16   presumption in favor of public access.

                                  17         Plaintiffs also move to seal the entirety of nearly every exhibit to the NFL’s opposition

                                  18   which were produced in the related action Evans, et al., v. Arizona Cardinals Football Club,

                                  19   LLC, et al., No. C 16-01030 WHA (N.D. Cal. 2016), and which the parties agreed could be

                                  20   used in this action. These exhibits are the Evans plaintiffs’ deposition transcripts and workers’

                                  21   compensation documents filed by the clubs in that action in connection with the various

                                  22   motions to dismiss and summary judgment. Thus, much of this information is already public.

                                  23   See Block Decl., Evans, et al. v. Arizona Cardinals Football Club, LLC, No. C 16-01030

                                  24   WHA (ECF No. 213) (N.D. Cal. Mar. 3, 2017). Moreover, the Evans plaintiffs’ experiences

                                  25   receiving medical care and drugs from their clubs is closely related to the merits of the

                                  26   underlying action since they are putative class members. Plaintiffs have provided no

                                  27   compelling reason that this information warrants sealing. Therefore, the motion to seal the

                                  28   Evans plaintiffs’ health information is DENIED.
                                                                                        3
                                       Case 3:14-cv-02324-WHA Document 190 Filed 08/31/21 Page 4 of 4




                                   1         Finally, plaintiffs seek to seal information about their personal finances, such as

                                   2   “workers’ compensation claims and benefits, disability claims and benefits, retirement claims

                                   3   and benefits, and information relating to settlements of such claims” (Dkt. No. 180 ¶ 10).

                                   4   Plaintiffs assert this information warrants sealing because plaintiffs “are of old age and overall

                                   5   poor health, leaving them particularly vulnerable to being taken advantage of.” This order

                                   6   rejects the speculative assertion that simply because a person has applied for and received

                                   7   workers’ compensation or disability benefits he becomes more vulnerable to unspecified

                                   8   financial scams. Redactions of only the dollar amounts awarded would be narrowly tailored

                                   9   toward serving plaintiffs’ interest in security in this regard. Therefore, plaintiffs must file

                                  10   public versions of the exhibits and defendant’s brief with redactions limited to the dollar

                                  11   amounts awarded, nothing more. Otherwise, the motion to seal references to plaintiffs’

                                  12   workers’ compensation and disability claims is DENIED.
Northern District of California
 United States District Court




                                  13

                                  14        IT IS SO ORDERED.

                                  15

                                  16   Dated: August 31, 2021

                                  17

                                  18
                                                                                                WILLIAM ALSUP
                                  19                                                            UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
